Title: To Thomas Jefferson from James Madison, 21 December 1794
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Decr. 21. 1794.

Your favor of the 9th. by the Orange post arrived here on the 18th. That of the 12 by the Richmond post, on the 20st. so that it appears the latter was one day less on the way. It is to be remarked however that as the Orange post leaves Charlottesville on tuesday, he might easily be in Fredericksburg on thursday, in time for the mail which passes thro’ it on that day to Dumfries. If this despatch is not required of him it ought to be. It would make a difference of two days in the journey. Or at least the post might wait a day in Charlottesville and be in time for the Saturday’s mail at Fredericksburg.
Our weather here has been as fine as you describe yours. Yesterday there was a change. It was cold, cloudy, and inclined to snow. To day we have a bright day, and not very cold. Prices here are very different from yours. Wheat is at 13 or 14/. and flour in proportion. In general things are 50 PerCt. beyond the prices of last winter. The phenomenon you wish to have explained is as little understood here as with you; but it would be here quite unfashionable to suppose it needed explanation. It is impossible to give you an idea of the force with which the tide has set in a particular direction. It has been too violent not to be soon followed by a change. In fact I think a change has begun already. The danger will then be of as violent a reflux to the opposite extreme.
The attack made on the essential and constitutional right of the Citizen, in the blow levelled at the “self-created Societies” does not appear to have had the effect intended. It is and must be felt by every man who values liberty, whatever opinion he may have of the use or abuse of it by those institutions. You will see that the appeal is begun to the public  sentiment, by the injured parties. The Republican Society of Baltimore set the example. That of Newark has advertised a meeting of its members. It is said that if Edwd. Livingston, as is generally believed, has outvoted Watts, for the H. of Reps. he is indebted for it to the invigorated exertions of the Democratic Society of that place, of which he is himself a member. In Boston the subject is well understood, and handled in the Newspaper on the republican side, with industry and address.
The Elections in Massts. have turned out rather better than was of late expected. The two republican members have stood their ground; in spite of the most unexampled operations against them. Ames is said to owe his success to the votes of negroes and British sailors smuggled under a very lax mode of conducting the election there. Sedgwick and Goodhue have bare majorities. Dexter is to run another heat, but will succeed; Gerry, his only considerable competitor and who would outvote him, refusing to be elected. There are several changes in the remainder of the Delegation, and some of them greatly for the better. In New York there will be at least half republicans; perhaps more. It has unluckily happened that in 2 districts two republicans set up against one Anti: The consequence is that a man is re-elected who would not otherwise have taken the feild: and there is some danger of a similar consequence in the other district. In N. Jersey, it is said that not more than one of the old members will be returned. The people all over the State are signing with avidity a remonstrance against the high salaries of the Government.
Hamilton is to resign, according to his own notification the last of Feby. His object is not yet unfolded. Knox, as the shadow, follows the substance. Their successors are not yet designated by any circumstance that has escaped.
What think you of a project to disfranchise the insurgent Counties by a bill of exclusion against their Reps. in the State Legislature? The object is to pave the way for Bingham or Fitzimmons—as Senator—and to give an example for rejecting Galatine in the H. of Reps. at the next Congress—of which he is a member. The proposition has been laid on the table, and the event is uncertain. There is some probability the violence of the measure may defeat it; nor is it certain I am told that if carried thro’, it would answer the purpose of its authors.
